         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION

IN RE ANDROGEL ANTITRUST       MASTER DKT. NO.
LITIGATION (NO. II)            1:09–MD–2084–TWT

                               ALL CASES

        DEFENDANTS’ MEMORANDUM IN SUPPORT
  OF MOTION IN LIMINE NO. 2 TO PRECLUDE REFERENCE TO
       ABSENCE OF DEFENSE WITNESSES AT TRIAL
      Defendants move to preclude Plaintiffs from commenting on or otherwise

referencing the absence of defense witnesses at trial.

                               LEGAL STANDARD

      “[E]vidence must be relevant to be admissible.” Riddle v. Tarpley, 2018 WL

8198019, at *1 (N.D. Ga. Sept. 7, 2018); Fed. R. Evid. 402. But relevance alone

does not ensure admissibility. Relevant evidence will still be excluded if its

probative value is “substantially outweighed by a danger of … unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403. In this context, unfair

prejudice is an “undue tendency to suggest decision on an improper basis.” Aycock

v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1069 (11th Cir. 2014) (quoting

advisory committee note).

                                   ARGUMENT

      The Court should prohibit Plaintiffs, who have the burden of proof, from

commenting at trial on the absence of defense witnesses. Such comments are

unduly prejudicial and risk wrongly insinuating that Defendants are concealing

information or somehow hindered Plaintiffs in gathering evidence—which is, of




                                          1
course, untrue. See, e.g., Ex. A1, Minute Order, Turner v. Lockheed Shipbuilding

Co., Case No. 2:13-CV-01747 (W.D. Wash. Nov. 22, 2013), ECF No. 196, at 4

(“No comment shall be made about the failure to call a witness without advance

permission of the Court, which shall be sought outside the presence of the jury.”);

Whitehead ex rel. Whitehead v. K Mart Corp., 173 F. Supp. 2d 553, 561 (S.D.

Miss. 2000) (“Plaintiffs’ counsel also asked the jury, ‘why didn’t we . . . see

someone from the national company come into this courtroom and try to explain

their conduct. This court . . . gave a curative instruction stating that a defendant has

no obligation to produce any witnesses . . . .”).

      It would be particularly improper for Plaintiffs to refer to the absence of

witnesses here, where they have taken the videotaped depositions of more than 35

fact witnesses, some more than once. To the extent consistent with the Rules of

Evidence, Plaintiffs may play portions of those videos at trial. See Fed. R. Civ. P.

32(a)(1) & (4). As a result, arguments to the jury concerning the absence of

defense witnesses ignore the extensive discovery Defendants have provided to

Plaintiffs in this case. Accordingly, the Court should preclude such references

under Rules 402 and 403.


1
  All references to “Ex.” are exhibits attached to the Declaration of Rohit K. Singla
filed concurrently herewith, unless otherwise noted.

                                           2
                                CONCLUSION

      For the reasons discussed, Defendants respectfully request that the Court

preclude Plaintiffs from commenting on or otherwise referencing the absence of

defense witnesses at trial.

Respectfully submitted this 15th day of November 2019.

 Teresa T. Bonder                            /s/ Rohit K. Singla
 Georgia Bar No. 703969                      Rohit K. Singla*
 Matthew D. Kent                             Kyle W. Mach*
 Georgia Bar No. 526272                      Adam R. Lawton*
 ALSTON & BIRD LLP                           Justin P. Raphael*
 1201 West Peachtree Street                  Joshua S. Meltzer*
 Atlanta, GA 30309-3424                      Emily C. Curran-Huberty*
 (404) 881-7000 (telephone)                  Ashley D. Kaplan*
 (404) 881-7777 (facsimile)                  MUNGER, TOLLES & OLSON LLP
 teresa.bonder@alston.com                    350 South Grand Avenue, 50th Floor
 matthew.kent@alston.com                     Los Angeles, CA 90071
                                             (213) 683-9100 (telephone)
                                             (213) 687-3702 (facsimile)
                                             rohit.singla@mto.com
                                             kyle.mach@mto.com
                                             adam.lawton@mto.com
                                             justin.raphael@mto.com
                                             joshua.meltzer@mto.com
                                             emily.curran-huberty@mto.com
                                             ashley.kaplan@mto.com

                                             * Practicing pursuant to this Court’s
                                             Initial Case Management Order
                                             Counsel for AbbVie Products LLC f/k/a
                                             Solvay Pharmaceuticals, Inc. and Unimed
                                             Pharmaceuticals LLC


                                        3
Seslee S. Smith                       /s/ Paul M. Eckles
Georgia Bar No. 663377                Steven C. Sunshine*
MORRIS, MANNING & MARTIN LLP          Paul M. Eckles*
3343 Peachtree Road, N.E.             Julia K. York*
Suite 1600 Atlanta Financial Center   Ryan J. Travers*
Atlanta, GA 30326                     SKADDEN, ARPS, SLATE,
(404) 233-7000 (telephone)            MEAGHER & FLOM
(404) 365-9532 (facsimile)            LLP
sss@mmmlaw.com                        1440 New York Ave., N.W.
                                      Washington, D.C. 20005
                                      (202) 371-7000 (telephone)
                                      (202) 393-5760 (facsimile)
                                      steven.sunshine@skadden.com
                                      paul.eckles@skadden.com
                                      julia.york@skadden.com
                                      ryan.travers@skadden.com

                                      * Practicing pursuant to this Court’s
                                      Initial Case Management Order

                                      Counsel for Actavis, Inc. (n/k/a Allergan
                                      Finance, LLC)




                                  4
Michael J. King                  /s/ Heidi K. Hubbard
Georgia Bar No. 421160           Heidi K. Hubbard*
GREENBERG TRAURIG, LLP           Benjamin M. Greenblum*
Terminus 200, Suite 2500         Samuel Bryant Davidoff*
3333 Piedmont Road, N.E.         Christopher A. Yeager*
Atlanta, GA 30305                WILLIAMS & CONNOLLY LLP
(678) 553-2100 (telephone)       725 Twelfth Street, N.W.
(678) 553-2212 (facsimile)       Washington, D.C. 20005
kingm@gtlaw.com                  (202) 434-5000 (telephone)
                                 (202) 434-5029 (facsimile)
                                 bgreenblum@wc.com
                                 sdavidoff@wc.com
                                 cyeager@wc.com

                                 * Practicing pursuant to this Court’s
                                 Initial Case Management Order

                                 Counsel for Defendants Par
                                 Pharmaceutical Inc./Par
                                 Pharmaceutical Companies, Inc. and
                                 Paddock Holdings LLC




                             5
                    CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1D, counsel hereby certifies that the foregoing

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION IN LIMINE

NO. 2 TO PRECLUDE REFERENCE TO ABSENCE OF DEFENSE

WITNESSES AT TRIAL has been prepared in accordance with Local Rule 5.1

using Times New Roman 14 point font.

     Respectfully submitted this 15th day of November 2019.

                                       /s/ Rohit K. Singla
                                       Munger, Tolles & Olson LLP
                                       560 Mission St., 27th Floor
                                       San Francisco, CA 94105
                                       (415) 512-4000 (Telephone)
                                       (415) 512-4077 (Facsimile)
                                       rohit.singla@mto.com

                                       * Practicing pursuant to this Court’s Initial
                                       Case Management Order

                                       Counsel for AbbVie Products LLC f/k/a
                                       Solvay Pharmaceuticals, Inc. and Unimed
                                       Pharmaceuticals LLC
